PD-0572-14, PD-0573-14
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 6/8/2015 12:01:53 PM
June 8, 2015
                                                                      Accepted 6/8/2015 1:34:48 PM
                                                                                     ABEL ACOSTA
                        Nos. PD-0572-14 and PD-0573-14                                       CLERK

                   IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                            AT AUSTIN, TEXAS


                           PATRICIA DONALDSON,
                                 Petitioner

                                        v.

                            THE STATE OF TEXAS,
                                 Respondent


   On discretionary review of a decision by the Fifth District Court of Appeals
           in Cause Numbers 05-13-00598-CR and 05-13-00599-CR

        On appeal from the 282nd Judicial District Court of Dallas County,
          in Trial Court Cause Numbers F10-00433-S and F10-00435-S



          STATE’S MOTION FOR EXTENTION OF TIME TO FILE
                       THE STATE’S BRIEF



                                             Counsel of Record:

       SUSAN HAWK                            ALEXIS E. HERNÁNDEZ
       Criminal District Attorney            Assistant District Attorney
       Dallas County, Texas                  State Bar No. 24055658
                                             133 N. Riverfront Blvd., LB-19
                                             Dallas, Texas 75207-4399
                                             (214) 653-3625
                                             Alexis.Hernandez@dallascounty.org

                    ATTORNEYS FOR THE STATE OF TEXAS
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Comes now the State of Texas, by and through the Criminal District

Attorney of Dallas County, and files this Motion to Extend the Time for Filing the

State’s Brief. The State respectfully requests sixty days, or until August 9, 2015, in

which to file its response brief for the present cases. In support of this motion, the

State would show the Court the following:

                                              (1)

       Appellant Patricia Donaldson waived her right to a jury trial and entered

pleas of guilty for the following causes: one count of making a false statement to

obtain property or credit (greater than $1,500, but less than $20,000) and one count

of tampering with a governmental record.1 The trial court pronounced the

following punishment for each count, respectively: ten years confinement for the

making a false statement offense and five years for the tampering with a

governmental record offense. The judgments were entered May 1, 2013.

                                              (2)

       On April 15, 2014, the Fifth District Court of Appeals in Dallas reversed and

remanded the instant causes for a new punishment hearing. On April 21, 2014, the

State filed a motion for rehearing.           On June 4, 2014, the Court of Appeals


1
  The undersigned attorney is aware that the paperwork related to Appellant indeed carries five
trial cause numbers and that she also pled guilty in those other cases before the trial court.
However, only these two causes are currently on appeal from the Fifth District Court of Appeals.
withdrew its original opinion and issued a new memorandum opinion on the

motion for rehearing. Appellant filed a pro se petition for discretionary review,

which was granted by this Court on February 4, 2015. The State’s brief is due on

June 10, 2015. No previous extension has been requested by the State for these

causes.

                                             (3)

      The State respectfully requests an extension of 60 days, or until August 9,

2015, and would show the Court that a reasonable explanation exists for the

requested extension. Due to undersigned counsel’s current direct appeal docket

and time expended as the sole attorney in Dallas County handling misuse of

identity expunctions, there is not sufficient time to complete the State’s Brief for a

timely filing on the present due date.

      Since this Court granted the petition for discretionary review in these cases,

undersigned counsel’s direct appeal docket has included, but has not been limited

to, the following: Richard Balderas v. The State of Texas, Nos. 05-14-01081—

01083 CR, State’s response brief filed on May 14, 2015; Jose Maya v. The State of

Texas, No. 05-14-00486-CR, State’s response brief filed April 9, 2015; Brandon

Walton Stewart v. The State of Texas, 05-15-00185-CR, State’s response brief filed

March 27, 2015 as an accelerated direct appeal; Jesus Castillo v. the State of Texas,

No. 05-14-00645-CR, State’s response filed March 12, 2015. In addition, prior to



                                         3
filing the brief in the present cases, the undersigned attorney must also prepare and

file an appellate brief in Robert Earle Buckley v. The State of Texas, No. 05-14-

00296-CR, which is currently past the filing deadline of May 17, 2015 and is ready

to be set for submission. Based on the foregoing circumstances, the undersigned

attorney requests additional time to properly present its response to the issue before

this Court in the instant cases.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the time for filing its Brief be extended to August 9, 2015.


                                              Respectfully submitted,




Susan Hawk                                    Alexis E. Hernández
Criminal District Attorney                    Assistant District Attorney
Dallas County, Texas                          State Bar No. 24055658
                                              Frank Crowley Courts Bldg.
                                              133 N. Riverfront Blvd., LB-19
                                              Dallas, Texas 75207-4399
                                              (214) 653-3625
                                              (214) 653-3643 Fax




                                       4
                         CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing Motion for Extension of

Time to File the State’s Brief has been served on Lawrence B. Mitchell, P.O. Box

797632, Dallas, Texas 75379, by US mail and through email using the electronic

filing service on June 8, 2015.


                                         ____________________________
                                         Alexis E. Hernández
                                         Assistant District Attorney




                                     5